RENFRO, Justice
(concurring).
I concur in the result. I do not agree that the statements made by defendant to the plaintiff were inadmissible. Though admissible the court was not bound to accept the statement made to plaintiff and testified to by plaintiff, as true. It was not a statement plaintiff could readily have discredited or contradicted; hence the court was not bound to accept it as true.
The general rule that the testimony of an interested witness, such as a party to the suit, though not contradicted, does no more than raise a fact issue to be determined by the trier of fact applies, rather than the exception recognized by the Supreme Court in Cochran v. Wool Growers Central Storage Co., 140 Tex. 184, 166 S.W.2d 904.